FILED
                                                                       14-0443
                                                                       6/1/2015 1:56:15 PM
                                                                       tex-5491370
                                                                       SUPREME COURT OF TEXAS
                                                                       BLAKE A. HAWTHORNE, CLERK

                                    NO. 14-0443

                      IN THE SUPREME COURT OF TEXAS

GATOR APPLE, LLC,
                                                                       Petitioner,
VS.

APPLE TEXAS RESTAURANTS, INC.,
                                                                     Respondent.

            Appeal from the Fifth District Court of Appeals, Dallas Texas
                            Appeal No. 05-12-01369-CV
                     134th District Court, Dallas County, Texas
                            Trial Court No. DC-11-6565

PETITIONER'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
      MOTION FOR REHEARING OF PETITION FOR REVIEW




                                             R. MICHAEL NORTHRUP
                                             State Bar Card No. 15103250
                                             mnorthrup@cowlesthompson.com
                                             HILAREE A. CASADA
                                             State Bar Card No. 24027676
                                             hcasada@cowlesthompson.com
                                             COWLES & THOMPSON, P.C.
                                             901 Main Street, Suite 3900
                                             Dallas, TX 75202
                                             (214) 672-2000
                                             (214) 672-2020 (FAX)

                                             ATTORNEYS FOR PETITIONER,
                                             GATOR APPLE, LLC




1502642.1
TO THE HONORABLE SUPREME COURT OF TEXAS:

            Petitioner, Gator Apple, LLC (Gator), files this Second Motion for

Extension of Time to File Motion for Rehearing of Petition for Review, and in

support of the requested extension shows the Court the following:

1.          The deadline for filing the Motion for Rehearing is Monday, June 1, 2015.

2.          Petitioner seeks an 8-day extension of time to file its motion for rehearing,

or up to and including, Tuesday, June 9, 2015.

3.          Petitioner requires an extension of time to file the motion for the following

reasons:

            a.    Lead Appellate Counsel, Michael Northrup has been involved in other

                  matters which precluded him from completing the motion in the time

                  permitted.    In particular, Mr. Northrup had to prepare for an

                  unanticipated and late-noticed hearing in In re the Guardianship of

                  Sydney Ayn LaRoe, No. PR-09-3185-1, pending in the Probate Court

                  No. 1, Dallas County, Texas. Mr. Northrup also had to perform

                  emergency research on this matter in order to ensure that the Ward’s

                  interests were adequately protected.

            b.    Mr. Northrup is co-counsel in Wal-Mart Stores, Inc. v. Forte, which is

                  pending before this Court on certified questions, Case No. 15-0146.




1502642.1                                     2
                 Wal-Mart’s brief is due for filing on Friday, June 5, 2015, and Mr.

                 Northrup will be involved with preparing the brief for filing.

            c.   Mr. Northrup is also scheduled to attend the UT Conference on

                 Federal and State Appeals in Austin, Texas this week on June 4 th and

                 June 5th, 2015.

            d.   Co-counsel, Hilaree Casada, has been involved in other matters which

                 precluded her from drafting the motion for rehearing, and was out of

                 town on a prepaid vacation from May 24, 2015 through May 31,

                 2015.

            e.   Ms. Casada has also been involved in reviewing the appellate record

                 and preparing Appellants’ Brief in Masik & Young Plaza, LLC et al.

                 v. K-Town Management, LLC, et al., 05-15-00353-CV, pending in the

                 Fifth District Court of Appeals at Dallas.

            f.   Ms. Casada also prepared the jury charge and trial summary in Triple

                 M GmbH v. Daniel Kondos, Cause Number 429-01826-2014,

                 currently pending in the 429th Judicial District Court of Collin

                 County, Texas.

            g.   Ms. Casada is also involved in preparing motions for summary

                 judgment in two separate cases: (1) Debra Halcumb, et al. v.

                 Helmerich and Payne, Inc., et al., C.A. No. 6:12-CV-00615-LED,


1502642.1                                     3
                  currently pending in the United States District Court for the Eastern

                  District of Texas, and (2) Wal-Mart Stores, Inc. v. Western Builders of

                  Amarillo, Inc., et al., Case No. CJ-2010-449, currently pending in the

                  District Court of Creek County, Oklahoma.

            h.    Ms. Casada is also reviewing the appellate record and preparing

                  Appellants’ Brief in Eusebio Palacios v. Jayaben Patel, Cause No.

                  08-15-00072-CV, currently pending in the Eighth District Court of

                  Appeals at El Paso.

            i.    In addition, various other internal deadlines and routine projects have

                  prevented Mr. Northrup and Ms. Casada from preparing the motion

                  for rehearing in this matter.

4.          There has been one prior 14-day extension of time for filing this motion for

rehearing.

5.          Petitioner would further show that the appeal to this Court is taken from the

Fifth District Court of Appeals, which issued its opinion and judgment March 5,

2014. Petitioner timely filed a motion for rehearing in the court of appeals on

March 20, 2014, which was denied on April 7, 2014. Petitioner then filed a motion

for rehearing en banc on April 22, 2014, which was denied on May 14, 2014.

            The facts set out above are within the personal knowledge of the

undersigned counsel.


1502642.1                                         4
            WHEREFORE, PREMISES CONSIDERED, Petitioner Gator Apple, LLC

respectfully requests that the Court grant this motion for extension of time to file

its motion for rehearing of the petition for review and afford Gator up to and

including Tuesday, June 9, 2015, to file its motion. Gator requests such further

and additional relief as the Court deems appropriate.

                                          Respectfully submitted,


                                          By: ___________________________
                                            R. MICHAEL NORTHRUP
                                            Texas Bar No. 15103250
                                            mnorthrup@cowlesthompson.com
                                            HILAREE A. CASADA
                                            Texas Bar No. 24027676
                                            hcasada@cowlesthompson.com

                                          COWLES & THOMPSON, P.C.
                                          901 Main Street, Suite 3900
                                          Dallas, TX 75202
                                          (214) 672-2000 (Tel)
                                          (214) 672-2020 (Fax)

                                          ATTORNEYS FOR PETITIONER
                                          GATOR APPLE, LLC




1502642.1                                5
                               CERTIFICATE OF CONFERENCE
            The undersigned counsel certifies that he contacted lead counsel for

Respondent regarding this motion and she stated that the Respondent opposes the

requested extension of time.

                                                     ______________________________
                                                     R. Michael Northrup


                                  CERTIFICATE OF SERVICE
            The undersigned certifies that on the June 1, 2015, a true and correct copy of

this motion was delivered via Electronic Service to the counsel of record listed

below.

Beverly Whitley                                    Robert B. Gilbreath
beverlyw@bellnunnally.com                          rgilbreath@hptylaw.com
Kristopher H. Hill                                 Hawkins Parnell Thackston
kristopherh@bellnunnally.com                       & Young, LLP
Bell, Nunnally & Martin, LLP                       4514 Cole Avenue, Suite 500
1400 One McKinney Plaza                            Dallas, Texas 75205-5412
3232 McKinney Avenue                               Amicus Curiae
Dallas, Texas 75204
Counsel for Respondent



                                                     ______________________________
                                                     R. MICHAEL NORTHRUP




1502642.1                                      6